                            Case 1:17-cr-03403-JAP Document 70 Filed 06/19/20 Page 1 of 1                                                         FILED
                                                                                                                    UNITED STATES DISTRICT
                                                                                                                                           COURT
                                                                                                                     ALBUQUERStJE, NEW I\IEXICO
.\()   461'i   rRu\. ()-l I5t \\'aircrol'a Prtlirrrrnrrv llcarrng

                                                                                                                                                dur*     rv             zuzu
                                                   Uxtmn SrnrEs DtsrrucrcouRT
                                                                            for the                                           MITCHELI- R, ELFERS
                                                                     District of New Mexico
                                                                                                                                    CLERI{
                           United States of Arnerica
                                                                                                                   17-CR-3403 JAP
                                                                                              Casc No.
                RAYLAN REANO

                                     Detlr:dant


                                                            WAIVER OF A PRELT}IINARY' Hf,ARIIiC

         I understand that I havs'bccn charged with an otl-ense in a criminal contplain[ filed in this court, or charged with
violating tire terms olprobation or superuised release in a petition filed in this court. A magistrate judge has intbmred
ure of my right to a preliminary hearing under Fed. R. Crim, P. 5.1, or to a prelin,inary hearing under Fed. R. Crirn. P,
32.t.

                 I agree to waive rny right to a prelirninary hearing under Fed. R. Crirn. P. 5.1 or Fed. R. Crim. P. 32.1.



     ^/ rr/ /
o*,, 0/      Lcs
                                                                                                                                         -F*'
                                                                                                                     *Fs
                                                                                                                                            L-i


                                                                                                     si.fiir,,,'o u t riilu,ru I i u r' i         ii t* n, ",
                                                                            Aric G. Elsenheimer, NM 12'1399
                                                                                      Pt   itrtctl nurne ond hdr numlto'ol tleli'nlrurt'.; dtlant(.r'



                                                                                                      ll I Lornas Blvd.. NW. Suite 501
                                                                                                             Albuquerque,                         NM      87102
                                                                                                      kldra:;s     o.f   defcndont's uttonrc)

                                                                            aric_elsenheimer@fd.org
                                                                                                E-   nui I utkl re.v t     t1/'   d eJe n d tu r t's at nt nt   e   r


                                                                                              r t, p i i,, r,,,,
                                                                                                "
                                                                                                                   ii li     i'iil;;:#:?:              :k
                                                                                             ---i...ti,,,,,,r,,r;,(::,t;);,:i::i;?ili,!a
